Title: To George Washington from Major General Lafayette, 29 July 1780
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


					
						My dear General
						Newport july the 29th 1780
					
					Your letter of the 22d Came to hand last evening and I hasten to answer At least to a part of its Contents—I Shall Begin By the disagreable disappointement I met with on account of our cloathing—inclos’d, my dear General, you Will find the Return of what has been put on Board of the fleet which I have sent By a vessel to providence, and which will be forwarded to head quarters as soon as mister olney will appear at this place—By my last I inform’d you that he was at his Lady’s and that I had Requested General heath to Send for him—I Can’t tell you how much I feel for that Shoking Arrangement of Cloathing—But as it is not quite so essential as arms and powder, if we have no cloathing, I shall be the forwardest to advise our acting without it—I am apt to Blush for Neglecting improvements that are within my Reach, But I Readily do without those which are not in our power.
					As to the affair of Arms I spoke this Morning to the Count, and, am Sorry to find that he has But the Most Necessary articles of exchange which are to answer to the dayly Broken arms &c.—his Superfluous armament is Coming, in the Second division, and for the present there is Nothing to expect from that quarter—the only way, my dear General, will be to Request the States to pick up Arms for theyr Recruits—Governor trumbull (as you may have seen By My letter from lebanon) thinks there is A great deal of difficulty in this Matter—But Many

other Gentlemen from that state assure that it Can be done—I will desire C[o]l[on]el Wadsworth to Manage that affair with the Governor, and I will also write a private letter to mister Bowdouin and Governor Greene.
					as to the powder, my dear General, I hope the Navy Will Give us some—Not however A Great deal—you Can’t Conceive how difficult it is for the present to speak with them on offensive plans—they expect Clinton at every minute, and Say his Succes will decide our operations—I had however this Morning a Conversation with the land General and was to See in the evening the Admiral who, I am told, Cannot Come—So that I must delay it to be done tomorrow.
					Connecticut will, I think, furnish you with a Much Greater quantity than you expected—how far it will fulfill your purpose, I hope to hear from you—But I Can’t flatter you to Get so much from the fleet as two hundred, even as hundred tons.
					I have fully Considered, my dear General, the ideas of those french Generals, and made myself Acquainted with every thing that has past Since My departure from france—A Great Mismanagement in the affair of transports has prevented the whole Coming here at once—But as the french and spaniards have a Superiority, there is no doubt But that if they join together as was intended the Second division will be here in less than three or four Weeks—the fleet on this Continent will I hope be Commanded By monsieur du chaffaut and will be very Superior to that of the ennemy—if By an unlucky chance the junction was prevented, the second division would Yet Certainly Come in the Autumn and Be in a Situation to act during the winter—But I have all Reasons to Believe that they will be here in three weeks, and you may depend upon it that they will at all events be here for the winter—from what I have been intrusted with I have a pretty certain Ground to hope that My letter will produce upon Count de Guichen the desir’d effect, and after an expedition which I Can’t trust to paper will be Concluded, you may, I think, depend upon his Coming this way with a Good part of his fleet.
					in a word, the french Ministry are determin’d to keep here during the war a land and Naval force which will act on the Continent till a peace is Concluded and to Support it with all theyr power—they look upon Rhode island as a point to be kept for Receiving theyr fleets and theyr Reinforcements of troops, and want the defence of it to be Such an object as will insure the Bazis of our operations.
					Before settling any thing the french Generals Want to hear from theyr second division—don’t fear By any Means theyr acting Rashly and Be assur’d that you May very far depend on theyr Caution—But our wants of arms and ammunition have made me also very Cautious—if

the States furnish us with a sufficiency of the first Article, and almost a Sufficiency of the Second which we will make up with the fleet, then I am most strongly of opinion that waiting for the second division is alltogether wrong and unwarrantable.
					I have however Brought Count de Rochambeau to this—viz.—that if the second division Comes we must attak—that in all Cases if we are masters of the water we may attak—and that we may do it if the admiral thinks that we Can Secure the passage By Batteries, and if each part is equal to the wh⟨ole of the enemy⟩.
					We Must Now see what the admiral has to Say—what he wrote about the harbour of Newyork don’t please me—if du chaffaut Comes, I answer for any thing you wish—to morrow I will Speack with the two Gentlemen, So at least I hope, and will let you know theyr answers.
					if the second division Comes in time we shall Certainly act and Succeed—then we will have our Arms, powder, cloathing &c.
					I Never thought, my dear General, that Clinton would Come this way—nor do I think it now—But every Body Says he is Coming—Governor trumbull has it as a certainty, and upon his letter Receiv’d this morning they have altered the arrangement I had Settl’d to dismiss the extraordinary Militia—I hate troubling all those people and taking them from theyr harvest—General heath is of my opinion, But the intelligences are so particular so authentic that he dares not Neglect to Gather as Many men as possible—Before you Receive this you will Certainly know the truth of those Reports.
					if You think, My dear General, that Clinton is Coming, and if he disemBarks upon Rhode island, I am clearly of opinion that three or four thousand Continental troops and the Militia landing on his Rear while the Count would Sally from Newport would Ruin the British army and that the taking of Newyork would be But a trifle after Such a Stroke.
					in Case You adopt the Measure I think that the Communication with the main is Very important—I went Yesterday to the North end of the island, and had the works Repaird in Such a way (at least they will be Soon So) as to keep up a Communication By howland’s ferry for 8 or ten days after the ennemy will possess the island—I have also desir’d Clel Greene, in Case they appear, to Run up the Boats to Sledze ferry—signals have been establish’d from watch point to Connanicut—all those arrangements I have made with the approbation and By the orders of General heath.
					You will By this express Receive a letter from General heath who applies for and most ardently wishes a leave of Repairing to his Command in the Grand Army.
					for My part, My dear General, I will, I think waït your answer to this, and want to know if By the situation of your arms and Ammunition

there is a possibility of your acting Before the Second division Comes—if from the answers of the States You think Such a proportion Of powder from the fleet will be sufficient then I will be more positive—if however after my Conversations I was to See that the Second division must be waited for at all events, then I Need not waïting for your Answer to this. I will therefore, my dear General.
					1st or arrange with them a Beggining of operations Before the second division Comes, and then waït for your answer about arms and ammunition or the prospects I may have By myself to fix it entirely.
					2d or fix our plans for the moment that the Second division Comes and then I will as soon as possible Repair to head quarters.
					they seem Rather doubtfull of the possibility of landing Safely and having A sufficiency of Boats to Carry them under the protection of our west chester Batteries and I Beg you will Give me such a Note about it as I might show to them. With the highest Respect and most tender friendship I have the honor to be dear General Your most obedient humble Servan.
					
						Lafayette
					
					
						All the officers and soldiers of the Army have A Great desire to join the Grand army, and hate the idea of Staying at Rhodeisland.
						
							L.f.
						
					
				